—Judgment, Supreme Court, New York County (Bruce Allen, J.), rendered September 6, 2001, convicting defendant, after a nonjury trial, of attempted assault in the second degree (two counts), criminal possession of a weapon in the fourth degree, petit larceny and criminal possession of stolen property in the fifth degree, and sentencing him, as a second felony offender, to an aggregate term of 2 to 4 years, unanimously affirmed.
To the extent the existing record permits review, we conclude that assigned counsel provided effective assistance (see People v Benevento, 91 NY2d 708, 713-714 [1998]). Defendant did not make an unequivocal request to represent himself (see People v McIntyre, 36 NY2d 10 [1974]) or establish good cause for appointment of new counsel (see People v Sides, 75 NY2d 822 [1990]). Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur— Rosenberger, J.P., Lerner, Friedman, Marlow and Gonzalez, JJ.